Nelson, C. J.
The ground upon which the suit is sought to be sustained is, that the goods were imported by the manufacturers, and the case therefore not within the above 8th section, as that is limited to importations of goods purchased. The fact appears from the oath of one of the owners on the original invoice, certified by the consul, that they were the manufacturers, which must have come under the notice of the collector, and of which the appraisers at the customs must be deemed to have been advised. It is also fully confirmed by the evidence on the trial. Protest was duly made against the payment of the penalty, and the exaction, therefore, was not warranted by law, as already decided.
But the case falls within the llth section of the tariff act of 1842, which imposes a penalty of fifty per cent of the duty. The plaintiffs are therefore entitled only to the amount exacted, after deducting the fifty per cent penalty, with interest. The clerk will settle the amount for which judgment is to be entered, if not agreed on by counsel.